Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 3 is dependent from itself. The claim fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,306,459) in view of Wong (US 5855479).
Regarding claim 1, Williams discloses a laser emitting orthodontic assembly being configured to remove infected tissue associated with a root canal dental procedure, said assembly comprising: 
reamers and files to gain access to the root canal (Col. 2, lines 38-52, “(a) gaining access to the root canal”…” the root canal is first opened up and necrotic material removed by filing or reaming”);
a laser generator (41) having an output being configured to emit laser light outwardly therefrom (col. 14, lines 4-24, “Housing 41 contains laser generating equipment whose output is connected to a flexible heavy duty optical fibre”), said laser generator being electrically coupled to a power source (the laser requires power to generate an electrical signal for laser generation); and
a fiber optic cable ( 4, col. 14, lines 4-24, “Housing 41 contains laser generating equipment whose output is connected to a flexible heavy duty optical fibre” the fibre is construed as a cable.) being attachable to said output of said laser generator wherein said fiber optic cable is configured to communicate the laser light (col. 14, lines 4-24), said fiber optic cable having a diameter being less than the smallest diameter of said plurality of reamers (as the fiber optic fits in the hole cleared by the reamer it would be smaller in diameter; col. 2, lines 38-52) wherein said fiber optic cable is configured to fit into the root canal when the root canal has been reamed and filed (Col. 2, lines 38-52, “(c) activating the photosensitizer by exposing the walls of the root canal to laser light via an optical fibre within the root canal to kill bacteria within the root canal”), said fiber optic cable having a distal end with respect to said laser generator (distal end of 4 towards 5), said fibre optic cable being insertable into the root canal thereby facilitating said distal end of said fiber optic cable to be positioned adjacent to an abscess at the bottom of the root canal (as shown in FIG. 1) wherein said fiber optic cable is configured to communicate the laser light onto the abscess for eliminating the abscess without conventional surgical intervention (Col. 2, lines 38-52).
Williams teaches use of a file and reamer followed by dental laser treatment (Col. 2, lines 38-52) but fail(s) to teach 
a plurality of reamers, each of said reamers having an textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth; 
a plurality of reamer handles, each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal; 
a plurality of files, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal; 
a plurality of file handles, each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal;
However, Wong teaches a plurality of reamers (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grasping ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”; discloses a plurality of both files and reamers in a set; Col. 9, lines 32-56, teaches a set of endodontic cutting instruments which can be “It will be understood that this particular size range selection is for purposes of demonstration only and that any adjacent pair of next smaller and next larger standard size instruments, whether file, reamer or otherwise, could be substituted in FIG. 2a according to the present invention”. FIG. 5 displays the plurality with included half sizes) each of said reamers having a textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth (Col. 9, lines 32-56, “cutting tools”, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth (Table II displays the range of sizes presented to accommodate different patients); 
a plurality of reamer handles (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”), each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal (functionally capable of being gripped by a practitioner based on their appropriate sizing for the hand and dental use); 
a plurality of files (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”; discloses a plurality of both files and reamers in a set. Col. 9, lines 32-56, teaches a set of endodontic cutting instruments which can be “It will be understood that this particular size range selection is for purposes of demonstration only and that any adjacent pair of next smaller and next larger standard size instruments, whether file, reamer or otherwise, could be substituted in FIG. 2a according to the present invention”. FIG. 5 displays the plurality with included half sizes, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal (Col 9, lines 32-56; Table II); 
a plurality of file handles (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”), each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal (functionally capable of being gripped by a practitioner based on their appropriate sizing for the hand and dental use);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Williams, by requiring a plurality of reamers, each of said reamers having an textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth; 
a plurality of reamer handles, each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal; 
a plurality of files, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal; 
a plurality of file handles, each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal, as taught by Wong, for the purpose of having a set of treatment tools to treat various patients within a range of known sizes for root canal disinfection.
Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,306,459) in view of Wong (US 5855479), and further in view of Dabar (US 2017/0143450).
Regarding claims 2-7 , Williams/Wong  discloses the invention substantially as claimed as set forth above.
In claims 2, 5 , Williams discloses each of said reamers/files has a first end (distal end away from the handle) and a second end (proximal end towards the handle), said first end of each of said reamers tapering to a point (col. 15, lines 27-31);
In claims 3, 6 Williams discloses reamer handles is positioned on said second end of said respective reamer, each of said reamer handles having a bulbous distal end (as shown in FIG 2a) is configured to enhance comfort for gripping said reamer handles (functionally capable based on the bulbous shape shown);
In claims 4, 7 , Williams discloses reamer handles has indicia being printed thereon (40, 37, 46,49,41 and the other various indicia designs shown in FIGS. 2a-4b), said indicia comprising numbers to indicate the diameter of said respective reamer (Table I, each color corresponds to a number to indicate diameter.)
Williams /Wong fail(s) to teach: 
a plurality of reamers, each of said reamers having an textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth; 
a plurality of reamer handles, each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal; 
a plurality of files, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal; 
a plurality of file handles, each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal;
However, Wong teaches a plurality of reamers (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grasping ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”; discloses a plurality of both files and reamers in a set; Col. 9, lines 32-56, teaches a set of endodontic cutting instruments which can be “It will be understood that this particular size range selection is for purposes of demonstration only and that any adjacent pair of next smaller and next larger standard size instruments, whether file, reamer or otherwise, could be substituted in FIG. 2a according to the present invention”. FIG. 5 displays the plurality with included half sizes) each of said reamers having a textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth (Col. 9, lines 32-56, “cutting tools”, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth (Table II displays the range of sizes presented to accommodate different patients); 
a plurality of reamer handles (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”), each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal (functionally capable of being gripped by a practitioner based on their appropriate sizing for the hand and dental use); 
a plurality of files (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”; discloses a plurality of both files and reamers in a set. Col. 9, lines 32-56, teaches a set of endodontic cutting instruments which can be “It will be understood that this particular size range selection is for purposes of demonstration only and that any adjacent pair of next smaller and next larger standard size instruments, whether file, reamer or otherwise, could be substituted in FIG. 2a according to the present invention”. FIG. 5 displays the plurality with included half sizes, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal (Col 9, lines 32-56; Table II); 
a plurality of file handles (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”), each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal (functionally capable of being gripped by a practitioner based on their appropriate sizing for the hand and dental use);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Williams, by requiring a plurality of reamers, each of said reamers having an textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth; 
a plurality of reamer handles, each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal; 
a plurality of files, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal; 
a plurality of file handles, each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal, as taught by Wong, for the purpose of having a set of treatment tools to treat various patients within a range of known sizes for root canal disinfection.
Williams/Wong fail(s) to teach each of said files/reamers having a maximum length of approximately 32.0mm wherein said plurality of files/reamers is configured to reach fully into the root canal. 
However, Dabar teaches a set of orthodontic cutting tools for a root canal which range from 12mm-32mm in length ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Williams/Wong, by requiring said files/reamers having a maximum length of approximately 32.0mm wherein said plurality of files/reamers is configured to reach fully into the root canal, as taught by Dabar, for the purpose of providing conventional sizes of a root canal to treat various patients.
Regarding claim 8, Williams discloses a laser emitting orthodontic assembly being configured to remove infected tissue associated with a root canal dental procedure, said assembly comprising: 
reamers and files to gain access to the root canal (Col. 2, lines 38-52, “(a) gaining access to the root canal”…” the root canal is first opened up and necrotic material removed by filing or reaming”);
a laser generator (41) having an output being configured to emit laser light outwardly therefrom (col. 14, lines 4-24, “Housing 41 contains laser generating equipment whose output is connected to a flexible heavy duty optical fibre”), said laser generator being electrically coupled to a power source (the laser requires power to generate an electrical signal for laser generation); and
a fiber optic cable ( 4, col. 14, lines 4-24, “Housing 41 contains laser generating equipment whose output is connected to a flexible heavy duty optical fibre” the fibre is construed as a cable.) being attachable to said output of said laser generator wherein said fiber optic cable is configured to communicate the laser light (col. 14, lines 4-24), said fiber optic cable having a diameter being less than the smallest diameter of said plurality of reamers (as the fiber optic fits in the hole cleared by the reamer it would be smaller in diameter; col. 2, lines 38-52) wherein said fiber optic cable is configured to fit into the root canal when the root canal has been reamed and filed (Col. 2, lines 38-52, “(c) activating the photosensitizer by exposing the walls of the root canal to laser light via an optical fibre within the root canal to kill bacteria within the root canal”), said fiber optic cable having a distal end with respect to said laser generator (distal end of 4 towards 5), said fibre optic cable being insertable into the root canal thereby facilitating said distal end of said fiber optic cable to be positioned adjacent to an abscess at the bottom of the root canal (as shown in FIG. 1) wherein said fiber optic cable is configured to communicate the laser light onto the abscess for eliminating the abscess without conventional surgical intervention (Col. 2, lines 38-52); each of said reamers/files has a first end (distal end away from the handle) and a second end (proximal end towards the handle), said first end of each of said reamers tapering to a point (col. 15, lines 27-31); reamer handles positioned on said second end of said respective reamer, each of said reamer handles having a bulbous distal end (as shown in FIG 2a) is configured to enhance comfort for gripping said reamer handles (functionally capable based on the bulbous shape shown); reamer handles has indicia being printed thereon (40, 37, 46,49,41 and the other various indicia designs shown in FIGS. 2a-4b), said indicia comprising numbers to indicate the diameter of said respective reamer (Table I, each color corresponds to a number to indicate diameter.)
Williams fail(s) to teach: 
a plurality of reamers, each of said reamers having an textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth; 
a plurality of reamer handles, each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal; 
a plurality of files, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal; 
a plurality of file handles, each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal;
However, Wong teaches a plurality of reamers (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grasping ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”; discloses a plurality of both files and reamers in a set; Col. 9, lines 32-56, teaches a set of endodontic cutting instruments which can be “It will be understood that this particular size range selection is for purposes of demonstration only and that any adjacent pair of next smaller and next larger standard size instruments, whether file, reamer or otherwise, could be substituted in FIG. 2a according to the present invention”. FIG. 5 displays the plurality with included half sizes) each of said reamers having a textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth (Col. 9, lines 32-56, “cutting tools”, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth (Table II displays the range of sizes presented to accommodate different patients); 
a plurality of reamer handles (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”), each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal (functionally capable of being gripped by a practitioner based on their appropriate sizing for the hand and dental use); 
a plurality of files (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”; discloses a plurality of both files and reamers in a set. Col. 9, lines 32-56, teaches a set of endodontic cutting instruments which can be “It will be understood that this particular size range selection is for purposes of demonstration only and that any adjacent pair of next smaller and next larger standard size instruments, whether file, reamer or otherwise, could be substituted in FIG. 2a according to the present invention”. FIG. 5 displays the plurality with included half sizes, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal (Col 9, lines 32-56; Table II); 
a plurality of file handles (Col. 6, lines 15-40, “Files and reamers having a size intermediate to existing standard sizes are uniquely provided with grapsing ends or handles having a combination of a standard color corresponding to the next smaller size and a standard color corresponding to the next larger standard size”), each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal (functionally capable of being gripped by a practitioner based on their appropriate sizing for the hand and dental use);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Williams, by requiring a plurality of reamers, each of said reamers having an textured outside surface wherein each of said reamers is configured to abrade a root canal in a tooth, each of said reamers having a unique diameter with respect to each other wherein said plurality of reamers is configured to accommodate varying anatomy of root canals in teeth; 
a plurality of reamer handles, each of said reamer handles being coupled to a respective one of said reamers wherein said reamer handles are configured to be gripped to insert said respective reamer into the root canal; 
a plurality of files, each of said files having an textured outside surface wherein each of said files is configured to abrade a root canal in a tooth, each of said files having a unique diameter with respect to each other wherein said plurality of files is configured to accommodate varying anatomy of root canals in teeth, each of said files having a diameter being greater than the largest diameter of said plurality of reamers wherein each of said files is configured to increase the diameter of the root canal; 
a plurality of file handles, each of said file handles being coupled to a respective one of said files wherein said file handles are configured to be gripped to insert said respective file into the root canal, as taught by Wong, for the purpose of having a set of treatment tools to treat various patients within a range of known sizes for root canal disinfection.
Williams/Wong fail(s) to teach each of said files/reamers having a maximum length of approximately 32.0mm wherein said plurality of files/reamers is configured to reach fully into the root canal. 
However, Dabar teaches a set of orthodontic cutting tools for a root canal which range from 12mm-32mm in length ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Williams/Wong, by requiring said files/reamers having a maximum length of approximately 32.0mm wherein said plurality of files/reamers is configured to reach fully into the root canal, as taught by Dabar, for the purpose of providing conventional sizes of a root canal to treat various patients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772  

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772